        Case 2:18-cr-00422-SMB Document 1030 Filed 06/29/20 Page 1 of 3




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                              UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                       CASE NO. 2:18-cr-00422-004-PHX-SMB
13                     Plaintiff,                  JOHN BRUNST’S NOTICE OF
                                                   JOINDER IN DEFENDANT SCOTT
14               vs.                               SPEAR’S AMENDED MOTION FOR
                                                   ISSUANCE OF 17(C) SUBPOENAS
15 Michael Lacey, et al.,                          (DKT. 1019)
16                     Defendants.                 Assigned to Hon. Susan M. Brnovich
                                                   Courtroom 506
17
                                                   Trial Date:        August 17, 2020
18
19
20
21
22
23
24
25
26
27
28
     3657172.2
                       JOHN BRUNST’S NOTICE OF JOINDER IN DEFENDANT SCOTT SPEAR’S
                        AMENDED MOTION FOR ISSUANCE OF 17(C) SUBPOENAS (DKT. 1019)
        Case 2:18-cr-00422-SMB Document 1030 Filed 06/29/20 Page 2 of 3




1                Defendant John Brunst, by and through his undersigned counsel, joins in
2 Defendant Scott Spear’s Amended Motion for Issuance of Rule 17(c) Subpoenas
3 (Dkt. 1019) (“Motion”).
4                Mr. Brunst agrees with the arguments made in the Motion. Mr. Brunst adopts
5 the positions set forth in the Motion as if fully set forth herein.
6
7 DATED: June 29, 2020                       Respectfully submitted,
8                                            Gary S. Lincenberg
                                             Ariel A. Neuman
9                                            Gopi K. Panchapakesan
                                             Bird, Marella, Boxer, Wolpert, Nessim,
10                                           Drooks, Lincenberg & Rhow, P.C.
11
                                             By:         /s/Gopi K. Panchapakesan
12                                                             Gopi K. Panchapakesan
13                                                 Attorneys for Defendant John Brunst
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3657172.2
                                                    2
                       JOHN BRUNST’S NOTICE OF JOINDER IN DEFENDANT SCOTT SPEAR’S
                        AMENDED MOTION FOR ISSUANCE OF 17(C) SUBPOENAS (DKT. 1019)
        Case 2:18-cr-00422-SMB Document 1030 Filed 06/29/20 Page 3 of 3




1                            CERTIFICATE OF SERVICE
2       I hereby certify that on June 29, 2020, I electronically transmitted the attached
  document to the Clerk’s Office using the CM/ECF System for filing and transmittal
3 of a Notice of Electronic Filing to the CM/ECF registrants who have entered their
  appearance as counsel of record.
4
5
                                                   /s/Gopi K. Panchapakesan
6                                             Gopi K. Panchapakesan
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3657172.2
                                             3
                                   CERTIFICATE OF SERVICE
